Citation Nr: 1017711	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, variously diagnosed as schizophrenia, 
schizoaffective disorder, and depression.

3.  Entitlement to service connection for a psychiatric 
disorder variously diagnosed as schizophrenia, 
schizoaffective disorder, and depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1972 
to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the reopening the 
Veteran's claim for service connection for a psychiatric 
disability, and denied an increased rating for his service-
connected arthritis of the left knee.  

Claims for service connection for a specific psychiatric 
disability may encompass claims for service connection for 
all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 
23 Vet.App. 1, 5 (2009).  Accordingly, the Board has 
recharacterized the issue. 

Service connection for a psychiatric disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In April 2007, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal 
for entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left knee.

2.  The Board denied the Veteran's attempt to reopen his 
claim for service connection for a psychiatric disability in 
December 2000.  That decision is now final.  

3.  Medical evidence indicating some relationship between the 
Veteran's psychiatric disabilities and his service-connected 
left knee arthritis has been received since the December 2000 
Board decision.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an 
increased disability rating for arthritis of the left knee by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  Evidence received since the December 2000 Board decision 
is new and material, and the Veteran's claim for service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Left Knee

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In April 2007, the Veteran submitted his substantive appeal, 
VA Form 9.  On this document he indicated, "I wish to 
withdraw the left knee condition currently evaluated at 10%  
from my appeal."  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to the issue of entitlement to service connection for 
a low back disability.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue 
and dismissal is warranted.

II.  Psychiatric Disability

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The Veteran's claim for service connection for a psychiatric 
disability has been considered with respect to VA's duties to 
notify and assist.  The Board is reopening the claim and 
remanding for additional development.  Given the favorable 
outcome, no conceivable prejudice to the Veteran could result 
from this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Psychoses  may be presumed to have been incurred during 
active military service if they manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board must address the issue initially 
itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board denied the Veteran's attempt to reopen his claim 
for service connection for a psychiatric disability in 
December 2000 on the basis that the evidence submitted was 
cumulative, merely showing a current diagnosis of a 
psychiatric disability, without evidence linking it to 
service.  That decision is final.  38 U.S.C.A. § 7104(b).

In August 2005, the Veteran submitted a letter from a VA 
physician which states that the Veteran "suffers from a 
service-connected knee injury.  He also suffers from 
Schizoaffective disorder.  Due to knee pain and mobility 
problems he has been unable to fully participate in his 
mental health treatment plan.  As a result his psychiatric 
symptoms, which include both depressive and psychotic 
symptoms, have not fully recovered."  This evidence appears 
to indicate some level of aggravation of the nonservice 
connected psychiatric disorder resulting from the service-
connected knee disability.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  

This evidence is "new" as it did not exist at the time of 
the prior determination in December 2000; it is also 
"material" in that it tends to substantiate the claim for 
service connection.  Specifically, there is some evidence 
linking the psychiatric disorders to the service-connected 
knee disability on the basis of aggravation.  Accordingly, 
reopening of the claim for service connection for a 
psychiatric disorder, variously diagnosed as schizophrenia, 
schizoaffective disorder, and depression, is warranted.


ORDER

The appeal for entitlement to a disability rating in excess 
of 10 percent for osteoarthritis of the left knee is 
dismissed.

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, 
variously diagnosed as schizophrenia, schizoaffective 
disorder, and depression, is reopened; to this extent only 
the claim is granted.  


REMAND

The Veteran is service-connected for osteoarthritis of the 
left knee.  He claims service connection for a psychiatric 
disability.  The diagnoses of his psychiatric disability have 
varied, but the predominant diagnoses of record are 
schizophrenia or schizoaffective disorder, both of which are 
psychoses.  38 C.F.R. § 3.384.  Previously, he asserted a 
claim for direct service connection; he claimed that his 
psychiatric disability was incurred during active.  His 
present claim is that his psychosis has been caused secondary 
to his service-connected left knee arthritis.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

In August 1996, the Veteran submitted letters from the Social 
Security Administration (SSA) and the Office of Personnel 
Management (OPM); both of which indicate that he had been 
granted disability benefits by both agencies.  The complete 
records related to these disability benefits have not been 
obtained.  These records need to be requested.  Waddell v. 
Brown, 5 Vet. App. 454 (1993).  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

Another VA psychiatric Compensation and Pension examination 
is also necessary with respect to the claim for service 
connection.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Obtain from the Office of Personnel 
Management (OPM) the records pertinent to 
the appellant's claim for disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.	Schedule the Veteran for a VA 
examination for psychiatric disorders.  
The examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders, the examiner 
should attempt to specify which 
symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The examiner is to 
review the evidence of record with 
attention to the service treatment 
records, which do not show any 
complaints of, or treatment for, 
psychiatric symptoms during service, 
and the Social Security and OPM 
records, if available.  



The examiner should indicate:

*	The diagnoses of any psychiatric 
disorders present.

*	Whether it is as least as likely as 
not (50 percent or greater 
probability) that any current 
psychiatric disability is the result 
of the Veteran's active military 
service. 

*	Whether it is as least as likely as 
not that any current psychiatric 
disability is proximately due to, or 
the result of, the Veteran's service-
connected left knee arthritis.

*	Whether it is as least as likely as 
not that the service-connected left 
knee arthritis aggravates the 
Veteran's psychiatric disability.

The report of examination must include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation, which the examiner feels 
would be helpful, should to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

4.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical report does 
not include adequate responses to the 
opinions requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Following the above, readjudicate 
the Veteran's claim for service 
connection for a psychiatric disability 
on direct, presumptive, and secondary 
bases.  If the benefit sought on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


